DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 107-118 and 122-124 in the reply filed on December 21, 2020 is acknowledged.
Claims 119-121 and 125-126 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.
Therefore, claims 107-118 and 122-124 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/735,791, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112 (pre-AIA ), first paragraph for 

Sequence Compliance
This application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons set forth below. 
There does not appear to be an incorporation by reference of the Sequence Listing present in the Specification filed October 15, 2020.  The incorporation by reference of the Sequence Listing must include the name of the file, the size in bytes, and the create date.
 	The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.

Specification
The disclosure is objected to because of the following informalities: 
There does not appear to be an incorporation by reference of the Sequence Listing present in the Specification filed October 15, 2020.  The incorporation by reference of the Sequence Listing must include the name of the file, the size in bytes, and the create date
Appropriate correction is required.

Claim Objections
Claim 107 is objected to because of the following informalities:  
At claim 107, line 1, “PD-L1” should be changed to “programmed death-ligand 1 (PD-L1).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 109 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for E60D and E60R mutants, does not reasonably provide enablement for the E60A mutant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Wands states, on page 1404:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1 the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or  working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of these in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are broadly drawn to a variant PD-L1 mutant having reduced binding affinity to PD-1 and B7-1.  
The state of the art, the unpredictability of the art, and the relative skill of the ordinary artisan
It is known in the art that mutations in PD-L1 are associated with a varying binding affinities to PD-L1.  See, for example, Wang et al. (197(9) The Journal of Experimental Medicine 1083-1091 (2008), and cited in the Information Disclosure Statement filed February 12, 2020), which disclose a K124A mutant having reduced binding affinity for PD-1 (page 1087, paragraph bridging columns 1 and 2).  See also Lázár-Molnár et al. (105(30) Proceedings of the National Academy of Sciences USA 10483-10488 (2008), and cited in the Information Disclosure Statement filed January 19, 2021), which disclose mutants that have either reduced binding affinity or increased binding affinity, noting that the E60A mutation increases binding affinity to PD-1, having greater than 120% wild-type binding to PD-1 (page 10486, paragraph bridging columns 1 and 2).
In light of the difficulty in identifying mutants that have the required reduction in PD-1 binding affinity, the claims are not enabled over their full scope.  While several of the mutants do have the required reduced binding, the E60A mutant has increased binding to PD-1.  
Nature of the invention, the presence or absence of working examples, and the breadth of the claims
While the specification does provide variant PD-L1 mutants that have reduced binding affinity for PD-1, it fails to disclose how an E60A mutant would reduce binding affinity of the variant PD-L1 for PD-1.
. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 107-118 and 122-124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 107 recites a series of amino acid substitutions at specified positions.  However, there is no sequence present in the claims upon which the substitutions are enumerated.
Claims 108-113 depend on claim 107, and are therefore included in this rejection.
Claim 108 recites a series of amino acid substitutions at specified positions.  However, there is no sequence present in the claims upon which the substitutions are enumerated.
Claim 109 recites a series of amino acid substitutions at specified positions.  However, there is no sequence present in the claims upon which the substitutions are enumerated.
Claim 110 recites a series of amino acid substitutions at specified positions.  However, there is no sequence present in the claims upon which the substitutions are enumerated.

At claim 114, it is not clear if the variant PD-L1 polypeptide has the sequence of SEQ ID NO: 4, or if there is a different sequence encoding the variant that has amino acids at positions G119 and G120.
Claims 115-118 depend from claim 14, and are therefore included in this rejection.
At claim 115, it is not clear if the variant PD-L1 polypeptide has the sequence of SEQ ID NO: 4, or if there is a different sequence encoding the variant that has amino acids at position G119.
At claim 116, it is not clear if the variant PD-L1 polypeptide has the sequence of SEQ ID NO: 4, or if there is a different sequence encoding the variant that has amino acids at position G119.
At claim 117, it is not clear if the variant PD-L1 polypeptide has the sequence of SEQ ID NO: 4, or if there is a different sequence encoding the variant that has amino acids at position G119.
At claim 118, it is not clear if the variant PD-L1 polypeptide has the sequence of SEQ ID NO: 4, or if there is a different sequence encoding the variant that has amino acids at position G120.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 107-108 and 122-124 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al. (197(9) The Journal of Experimental Medicine 1083-1091 (2008), and cited in the Information Disclosure Statement filed February 12, 2020).
Regarding claims 107-108, Wang discloses variety of ligands for PD-1, including B7-H1 and B7-DC (abstract).  Wang further discloses that another name for B7-H1 is PD-L1, as well as PD-L2 being another name for B7-DC (page 1084, column 1, first paragraph).  Wang discloses that PD-L1 can contain mutations that alter the binding of PD-L1 to PD-1 (page 1084, paragraph bridging columns 1 and 2).  Wang discloses the mutant K12A (Table I).  Wang discloses that there is at least a 50% loss of binding, which enco1087, encompasses a mutant that retains at least 40% binding affinity (page 1087, paragraph bridging columns 1 and 2).
Regarding claims 122-124, Wang discloses PD-L1-Ig fusion proteins (page 1084, column 2, first full paragraph).  Wang discloses that the fusion protein is a fluorescent protein (Table I).  Wang discloses that the Ig peptide can be an Fc polypeptide (page 1084, column 2, first full paragraph).
Wang discloses each and every limitation of claims 107-108 and 122-124, and therefore Wang anticipates claims 107-108 and 122-124.

Claim 107 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lázár-Molnár et al. (105(30) Proceedings of the National Academy of Sciences USA 10483-10488 (2008), and cited in the Information Disclosure Statement filed January 19, 2021)
 	Lázár-Molnár discloses variety of ligands for PD-1, including PD-L1 and PD-L2 (abstract).  Lázár- Lázár-Molnár discloses that PD-L1 can contain mutations that alter the binding of PD-L1 to PD-1 (page 10486, paragraph bridging columns 1 and 2).  Lázár-Molnár discloses the mutant E60A, which has altered binding affinity for PD-1 (page 10486, paragraph bridging columns 1 and 2).  However, Lázár-Molnár appears to disclose that the E60A mutation increases binding affinity to PD-1, noting greater 
 	Lázár-Molnár discloses each and every limitation of claims 107, and therefore Lázár-Molnár anticipates claims 107.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 112-113 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang, as applied to claims 107-108 above, and in view of Nastri et al. (PCT Patent Application No. WO 2013/079174, published June 6, 2013, and filed November 21, 2012).
	Wang discloses PD-L1 variants having a mutation at K124, which may be K124A, as well as fusion proteins thereof.
	Wang fails to disclose or suggest that the variant is immobilized on a solid support, such as a microbead.  
Nastri discloses PD-L1 coated beads, which is interpreted as PD-L1 being immobilized on a solid support that encompasses microbeads (page 6, lines 10 -21).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to provide the PD-L1 mutants of Wang on the microbead solid support of Nastri because this provides a mechanism by which experimental protocols can be closely monitored and carried out accurately and reproducibly.

Claims 112-113 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lázár-Molnár, as applied to claim 107 above, and in view of Nastri et al. (PCT Patent Application No. WO 2013/079174, published June 6, 2013, and filed November 21, 2012).
	Lázár-Molnár discloses PD-L1 variants having a mutation at E60, which may be E60A.
	Lázár-Molnár fails to disclose or suggest that the variant is immobilized on a solid support, such as a microbead.  
Nastri discloses PD-L1 coated beads, which is interpreted as PD-L1 being immobilized on a solid support that encompasses microbeads (page 6, lines 10 -21).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 107-108, 114, and 118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 87 of copending Application No. 16/098,983 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘983 application and the instant application claim a variant PD-L1 polypeptide that can have the following mutations:  G120D, Y123D, Y123R, K124D, K124R, and R125D.  While the claims of the ‘983 application do recite other components, the PD-L1 polypeptides are the same.  Therefore, the claims are deemed to be not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Lázár-Molnár et al. (105(7) Proceedings of the National Academy of Sciences USA 2658-2663 (2008)) discloses that PD-1 is a costimulatory receptor that inhibits T cell receptor signaling upon interaction with its ligands PD-L1 and PD-L2 (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636